Mr. Chief Justice Shepard
delivered the opinion of the Court:
The first assignment of error is founded on the exceptions taken to the admission of evidence tending to show mental suffering resulting from the publication complained of, as well as to the charge submitting the same as an element of damage to be considered by the jury.
1. The general proposition that mental suffering shown to be the natural and direct result of defamatory words spoken or published in writing or print constitutes an element of recoverable damages seems to be supported by the great weight of authority. Markham v. Russell, 12 Allen, 573, 90 Am. Dec. 169; Marble v. Chapin, 132 Mass. 225, 226; Rea v. Harrington, 58 Vt. 181, 56 Am. Rep. 561, 2 Atl. 475; McQueen v. Fulgham, 27 Tex. 463, 469; Turner v. Hearst, 115 Cal. 394, 399, 47 Pac. 129; 18 Am. & Eng. Enc. Law, p. 1083, and cases cited.
The leading case relied on by the appellant as maintaining the opposite view is that of Terwilliger v. Wands, 17 N. Y. 54, *26359, 72 Am. Dec. 420. That was an action for slanderous words spoken of a man, and it was held that he could not recover for injury to his health, and the mental anguish resulting therefrom. The spoken words, while tending to disgrace the plaintiff, did not charge him with the commission of any crime. We need not pause to discuss the distinction in this respect, which has generally been observed, between oral and written or printed words of defamation, or to consider whether some of the cases first cited may not be distinguished from Terwilliger v. Wands on that ground, because the point is unnecessary to the determination of the case at bar.
In the former case in this court, Mr. Chief Justice Alvey, who delivered the opinion, said: “Any and all publications, in writing or in print, imputing to another crime, or disgraceful, or fraudulent, or dishonest conduct, or which are injurious to the private character or credit of another, or which tend to render a party ridiculous or contemptible in the relations of private life, are libelous, and an action for damages is maintainable against the writer and publisher, unless the publication is embraced within that class of communications which arc termed privileged communications, or unless the libeler can prove the truth of the libel.” Washington Gaslight Co. v. Lansden, 9 App. D. C. 508, 530. See also Bailey v. Holland, 7 App. D. C. 184, 189, and cases there cited.
In the last-named case, it was said: “Where it does not appear that such statements or charges are true, or have been justifiably made, malice is presumed from their utterance. The malice consists in doing intentionally and without justification that which must work injury to another.”
Whether any of the statements in the publication complained of amount to a charge of a commission of a criminal offense, though a trivial one, is immaterial, for, without doubt, they do contain charges tending to bring the plaintiff into contempt, ridicule, and disgrace. Consequently the publication is actionable per se. The plaintiff is, therefore, entitled to recover as general damages for injury to her feelings and the mental suffering which she endured as a natural result of the publication. *264Norfolk & W. S. B. Co. v. Davis, 12 App. D. C. 306, 333. The charge in that case was substantially the same as that under consideration. See also Brooks v. Harison, 91 N. Y. 83, 92, which limits the doctrine of the earlier case of Terwilliger v. Wands.
2. Another and distinct ground of exception to the charge is that it permitted the jury, in estimating the damages sustained by the plaintiff, to include such as she may have sustained “in her occupation and calling as a laundress.”
It is true that the evidence did not show that the plaintiff had lost her employment, or that she had been deprived of her wages to any specified amount, but she did testify that she was not able, to work as before, and that she had to obtain help in her work on account of her weakened condition. It was for the jury to say what weight should be given to this evidence in arriving at a fair and just estimate of the entire damage sustained.
3. The remaining assignment of error relates to the admission of the testimony of the plaintiff to the effect that she had no parents living and was dependent on her own exertions.
(1) Had this been an ordinary action for damages for injuries to person or property, the admission of the evidence over the defendant’s objection would constitute reversible error. Such actions must be tried and verdicts found upon the facts constittiting the cause of the action, uninfluenced by the social or pecuniary conditions of the respective parties. The peculiar character of actions for libel and slander, and the latitude of recovery permitted therein, have generally, however, been regarded as furnishing grounds for excepting them, to a certain extent, from the operation of this rule. The great weight of authority sustains the admissibility of such evidence, as regards the defendant, on the ground that the injurious effect of the defamatory words may reasonably depend largely upon the influence which the defendant may have in the community by reason of wealth and social position. Some authorities hold that evidence relating to the social, and especially the pecuniary, condition of the plaintiff, is inadmissible upon any ground, and these are strongly relied on by the appellant. Pool v. Dovers, *26530 Ala. 675; Reeves v. Winn, 97 N. C. 246, 2 Am. St. Rep. 287, 1 S. E. 448.
On tbe other hand, a greater number hold that it is admissible to show the circumstances of the plaintiff, including not only her pecuniary condition, her family, and the like, but all the circumstances which give character to the slander and the injury occasioned thereby. Clements v. Maloney, 55 Mo. 352; Peltier v. Mict, 50 Ill. 511; Dixon v. Allen, 69 Cal. 528, 11 Pac. 179; Turner v. Hearst, supra; Larned v. Buffington, 3 Mass. 546, 3 Am. Dec. 185; Klumph v. Dunn, 66 Pa. 141, 147, 5 Am. Rep. 355; Barnes v. Campbell, 60 N. H. 27; Enos v. Enos, 135 N. Y. 609, 612, 32 N. E. 123; Press Pub. Co. v. McDonald, 26 L. R. A. 531, 11 C. C. A. 155, 26 U. S. App. 167, 63 Eed. 238, 243; Beehler v. Steever, 2 Whart. 313; Enquirer Co. v. Johnston, 18 C. C. A. 628, 34 U. S. App. 607, 72 Fed. 443, 444. In several of the cases last cited, the plaintiff, to whom want of chastity had been imputed, was permitted to prove that she had young children. Discussing the admissibility of evidence of that fact, it was said by Showalter, Oh. I., in delivering the opinion of the circuit court of appeals: “The children were part of her environment. Her relation to them was such as might make the hurt to herself more acute and permanent, such as might render her more sensitive to, and more helpless against, the wrong done. This court cannot hold that the fact objected to was improperly brought to light,—especially in view of the particular character of the publication.”
The foregoing reasoning is equally applicable to the facts of this case. Mental suffering being a recognized element of the damages recoverable, it was not error to let the jury be put in a situation to consider whether that mental suffering might not be more poignant as well as certain in the case of a single woman without parents to sustain and comfort her when charged with the disgraceful conduct.
(2) It appears from the recitals of the bill of exceptions that the fact of plaintiff’s dependence upon her own exertions was not offered for the purpose of showing poverty, in order to ask increased damages on that account, but as relevant to the charge *266that impaired capacity to labor was an item of the actual damages resulting from the injury. Moreover, the reasonable apprehension of loss of employment might have contributed in some degree to the mental suffering. Now the unquestioned fact, recited in the libelous article itself, that the plaintiff had been employed in a laundry for seventeen years, was sufficient to show that she must have been dependent upon her own labor, without any direct evidence to that effect.
In connection with plaintiff’s disclaimer of a purpose to prove poverty as an independent fact for the consideration of the jury, it is to be observed that no evidence was offered to show that she had no property, or had accumulated no savings. Some of the cases heretofore cited go to the length of holding that the poverty, as well as the social condition, of the plaintiff, may be proved, on the ground that the injurious consequences of the libel may readily be greater under some conditions than others. But, a3 we have seen, the admissibility of proof óf poverty as an independent fact is not necessarily involved in this case. If it were we would not give it our approval.
There is nothing in the amount of the verdict to indicate that the jury were influenced by the poverty of the plaintiff to go beyond the limit of fair and reasonable damages enjoined by the court. If, after the express limitation of the purpose of the evidence, the defendant had any reason to apprehend that the jury might consider it for another, it ought to have asked a special instruction to that end; and this would, no doubt, have been granted.
For the reasons ■ given, the judgment will be affirmed, with costs. It is so ordered. Affirmed.